Citation Nr: 0619775	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for early degenerative 
disease at L5-S1.

2. Entitlement to service connection for the residuals of an 
upper back injury.


REPRESENTATION

Veteran represented by: Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from April 1972 to January 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  During the pendency of the veteran's appeal, 
jurisdiction changed to the RO in Fort Harrison, Montana.   

In February 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDINGS OF FACT

1. The persuasive medical evidence shows that early 
degenerative disease at L5-S1 is as likely as not related to 
an injury incurred in service.

2. The persuasive medical shows that the residuals of an 
upper back injury are not related to service.


CONCLUSIONS OF LAW

1. Resolving doubt in the veteran's favor, early degenerative 
disease at L5-S1 was  incurred during military service.  38 
U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The residuals of an upper back injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2002.  The 
RO provided the veteran letter notice to his claims for 
service connection in February 2002 and March 2004 letters, 
which informed him that he could provide evidence or location 
of such and requested that he provide any evidence in his 
possession.  The letters also specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Give the favorable outcome 
noted below with respect to early degenerative disease at L5-
S1, there is no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for the 
residuals of an upper back injury, no effective date will be 
assigned and there is no prejudice to the veteran.  Id. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, there are VA examinations and private treatment 
records associated with the claims file.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims service connection for early degenerative 
disease at L5-S1 and the residuals of an upper back injury.  
The veteran testified that in service, he was in a plane 
crash where he injured his back.  Since service, the veteran 
states that he has experienced lower and upper back pain, 
treating it with physical therapy and massage.  Recently, the 
veteran indicated treatment with a chiropractor and physical 
therapist at a VA medical center.  The veteran testified that 
the current back problems are part of the original injury 
incurred service.  The veteran denies any other injuries to 
his back.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be  
persuasive or unpersuasive, and providing reasons for  
rejecting any evidence favorable to the claimant.  See Masors  
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2  
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App.  
49 (1990).   

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The Board 
notes that evidence being in relative equipoise is more than 
evidence that merely suggests a possible outcome.  Instead, 
there must be at least an approximate balance of positive and 
negative evidence for the veteran to prevail.  Id. at 56.

August 1973 service medical records show pain in the lumbar 
region after a plane accident.  X-rays were negative.  The 
veteran also complained of soreness in September 1973.  In a 
December 1973 examination, the veteran reported that he was 
in good health.

Private chiropractic treatment records from June 1996 to 
November 1997 show ongoing treatment for a sore back.

In a May 2002 VA examination, the veteran reported that he 
reported a steady ache just right of the spine in the low 
back area.  He stated that he treats the pain with saunas and 
rest.  He reported that in 1967-77 while installing a roof, 
he had to sit in a bath for two days due to back pain.  The 
examiner found some tenderness to the paraspinal area at L5 
and at right leg straightening there was some pulling in the 
L5 area.  The veteran had full extension, flexion, rotation 
and lateral bending.  The examiner reviewed service medical 
records and noted that after the plane accident, the veteran 
was seen for follow up for shoulder and rib pain, but not 
back pain.  The examiner also noted that the veteran 
recognized the back symptoms in his early 20's while working 
on construction.  The examiner opined that it is not as 
likely that the back symptoms are related to service.  

With respect to the upper back, the veteran reported 
localized pain just under the scapula bilaterally with 
symptoms of spasm.  The upper back pain was on and off.  
Examination showed the musculature of the back intact, deep 
tendon reflexes intact, no abnormality on inspection of the 
scapula or back, no tenderness upon palpation or deep 
palpation to the scapula, and full range of motion present to 
the shoulders.  The examiner opined that it is not as likely 
that the back symptoms are related to service.

A June 2002 letter from a private chiropractor stated that 
after reviewing the veteran's service medical records and 
doing x-rays to evaluate the spine, he believed that it is 
more probable than not that the degeneration in the thoracic 
lumbar region was the result of the accident.   

An October 2002 VA examination addendum shows that the VA 
examiner reviewed service medical records and noted that the 
veteran reported pain in the lumbar region in August 1973 
after the plane accident.  The examiner related that the 
veteran reported that the reason he indicated that he was in 
good health in the December 1973 examination was that he did 
not want to jeopardize his status.  

A June 2003 spine x-ray showed early degenerative disease at 
L5-S1. 

In a March 2004 VA addendum, the examiner stated that the 
current subjective findings of back pain are not as likely 
related to a military condition.  The examiner based this 
opinion on the fact that there was one entry reporting low 
back pain two hours after the plane accident; however, 
subsequent examinations did not mention back pain.  
Additionally, the veteran worked in construction and reported 
an incident in 1976-77 which required sitting in a bath for 
back pain relief after placing a roof. 

VA treatment records from 2004-2004 show complaints of 
chronic back pain.

The Board requested an opinion from an orthopedic surgeon 
with respect to the etiology of the early degenerative 
disease in the L5-S1.  In a February 2006 letter, Dr. V.C. 
stated that it is as likely as not that early degenerative 
disease at the L5-S1 segment of the lower spine is related to 
the plane injury in service.  The physician based this 
opinion on the fact that the veteran complained of 
significant pain in the lumbar area in August 1973 and that 
the injury predisposed the veteran to early degenerative 
disease at the L5-S1 segment.  

The Board also requested an opinion with respect to the 
existence and likely etiology of the upper back pain.  In a 
February 2006 letter, Dr. V.C. stated that the veteran's 
current back condition is highly unlikely related to the 
injuries sustained in a plane accident while in service.  The 
examiner based this opinion on the fact that at the time of 
the accident, the veteran complained of lower back pain.

Early Degenerative Disease in L5-S1

A review of the medical evidence shows that service 
connection for early degenerative disease of the L5-S1 
segment is warranted.  First, after the plane accident, the 
veteran complained of pain the lumbar area in August 1973.  
Next, there is current evidence of a current injury - a June 
2003 spine x-ray shows early degenerative disease at the L5-
S1 segment.  Finally, there is an opinion relating the 
current condition to the injury in service: in a February 
2006 letter, Dr. V.C. stated that it is as likely as not that 
the early degenerative disease of the L5-S1 segment of the 
lower spine is related to the plane injury while in service.  
As previously noted, when there is an approximate balance of 
positive and negative evidence, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Therefore, noting Dr. V.C.'s 
opinion that the current early degenerative disease of L5-S1 
is "as likely as not" related to the plane accident in 
service and resolving doubt in the veteran's favor, service 
connection is warranted.    

The Board recognizes the opinion of the VA examiner from 
March 2004 who stated that the current subjective findings of 
back pain are not as likely related to a military condition.  
Given both opinions, the Board finds that the evidence is in 
equipoise; applying reasonable doubt, the Board finds that 
early degenerative disease at L5-S1 is related to the in-
service injury.  Accordingly, the veteran's claim for service 
connection for early degenerative disease at L5-S1 is 
granted.  

Residuals of an Upper Back Injury

A review of the medical evidence shows that service 
connection for the residuals of an upper back injury are not 
warranted.  There is no finding, complaint, or diagnosis in 
service medical records of upper back pain.  Next, there is 
no diagnosis of a current back condition.  Finally, there is 
no medical evidence relating an upper back condition to 
service.  

The Board recognizes the opinion of the private chiropractor 
in the June 2002 letter, stating that after reviewing the 
veteran's service medical records and doing x-rays to 
evaluate the spine, he believes that it is more probable than 
not that the degeneration in the thoracic lumbar region was 
the result of the accident.  The Board does not find the 
chiropractor's opinion to be persuasive.  First, the 
chiropractor failed to provide a diagnosis for the thoracic 
spine condition - he merely stated that the degeneration in 
the thoracic lumbar region was the result of the accident.  
Next, the chiropractor failed to provide a rationale or a 
basis for his opinion based on clinical findings.  Instead, 
the chiropractor's opinion was based on      
the history as reported by the veteran.  In LeShore v. Brown, 
8 Vet. App. 406 (1995), the Court held that a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional.  Although the veteran reported upper 
back pain in service, the chiropractor could only confirm the 
veteran's contention through medical evaluations.  It does 
not appear that the physician reached the conclusion based on 
an examination of the veteran's medical record in 1973.  
Based on these facts, the Board does not find the 
chiropractor's opinion to be persuasive.

The Board notes that the veteran's believes that the current 
upper back condition is related to service.  However, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's assertions, they are far outweighed by the absence 
of any competent medical findings of an upper back condition, 
or relating any possible condition to service.  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder, and the Board cannot rely 
on its own unsubstantiated medical opinion, but instead must 
make legal determinations on the basis of competent medical 
evidence and opinion.  See Colvin v. Derwinski, 1 Vet. App. 
174, 175 (1991). 

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for the residuals of an upper 
back condition.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
an upper back condition is not warranted.  


ORDER

Service connection for early degenerative disease at L5-S1 is 
granted.

Service connection for the residuals of an upper back injury 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


